Citation Nr: 0328301	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty for 
training from June 1964 to December 1964, and served on 
active duty from June 1968 to November 1969, with a period of 
absence without leave from June 19, 1968, to December 16, 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2001, the 
veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  In May 2001, the Board remanded 
the case to the RO for additional development (because 
evidence constructively of record was not in the claims 
file).  .  In August 2002, the Board initiated further 
development in this matter.

In correspondence dated in November 2001 the veteran's 
representative raised the issues of entitlement to service 
connection for cirrhosis, hypertension, and a seizure 
disorder.  These matters are referred to the RO for 
appropriate action 

The issue of entitlement to service connection for 
schizophrenia is addressed in the remand which follows this 
decision.


FINDINGS OF FACT

1.  In an August 1982 decision the Board, in essence, denied 
reopening the claim for service connection for a psychiatric 
disorder on the basis that evidence did not show such 
disorder was related to service.  

2.  Competent evidence added to the record since the August 
1982 decision includes medical evidence relating 
schizophrenia to active service, bears directly and 
substantially upon the matter at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of entitlement to service connection for schizophrenia may be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have now been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)(2002).  Although the veteran was not specifically 
notified of the VCAA and how it pertains to the matter at 
hand, he is not prejudiced by the determination below.  (The 
appellant and his representative were generally notified of 
the VCAA and the implementing regulations in a May 2001 
remand.)  Since the veteran is not prejudiced by this 
decision and because a remand of the matter addressed below 
benefit no one, but would merely cause delay, the Board will 
proceed with consideration of the claim.  

The Board further notes that the duty to assist provisions of 
the VCAA do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  Regulations 
implementing the VCAA include a new definition of new and 
material evidence.  However, that provision applies only to 
petitions to reopen filed on or after August 29, 2001.  Here, 
the petition to reopen was filed prior to that date, and the 
new definition does not apply.

New and Material Evidence Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a);  See Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply in the instant case.]

In August 1982 the Board denied reopening a service 
connection claim for a psychiatric disorder.  That decision 
is final.  38 U.S.C.A. § 7104.  

The Board finds that the evidence added to the claims file 
since August 1982 includes new evidence which bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence includes a September 2001 VA medical opinion 
indicating the veteran's schizophrenia was due to a psychotic 
break during active service which was not of record at the 
time of the last final decision.  As that evidence addresses 
directly the basis for the prior denial of the veteran's 
claim, it is "new and material" and the claim must be 
reopened.


ORDER

The claim of entitlement to service connection for 
schizophrenia is reopened.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  In claims for 
disability compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  The Board notes that the evidence of 
record includes a September 2001 VA medical opinion 
indicating the veteran's schizophrenia was due to a psychotic 
break during active service, but that the opinion does not 
appear to have been provided based upon a complete review of 
the evidence of record.  Specifically, the opinion 
erroneously refers to the veteran having re-entered active 
service in 1967, when in fact he was not called to active 
service until June 1968 and is shown to have been absence 
without leave for the period from June 19, 1968, to 
December 16, 1968.  The report also includes no discussion of 
VA psychiatric examination findings in November 1967 which 
appear to be inconsistent with the provided opinion.  In 
light of the complex medical issue involved in this case, the 
Board finds an additional VA medical opinion is required 
prior to appellate review.

In addition, in August 2002, the Board initiated evidentiary 
development on this claim under 38 C.F.R. § 19.9(a)(2), which 
was invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decision in Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV).  The Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2) was inconsistent with 
38 U.S.C. § 7104(a).  The Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and "not less than 30 days to respond 
to the notice," because it was contrary to 38 U.S.C. § 
5103(b), which provided the claimant one year to submit 
evidence.  

In a subsequent decision the Federal Circuit invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1).  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003)(PVA).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that, notwithstanding any 
information previously provided, a full year is allowed for 
response.  
Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, supra, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent. 

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
treatment he received for schizophrenia 
since June 2001.  The RO should obtain 
complete copies of the medical records 
(not already in the claims folder) from 
all identified sources.  

3.  The veteran should then be scheduled 
for a VA psychiatric examination to 
determine whether, as likely as not, his 
schizophrenia was incurred in, or 
aggravated by, active service.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should provide a complete rationale for 
any opinion given and reconcile the 
opinion with the other medical evidence 
of record, to include the November 1967 
and September 2002 VA medical reports.

4.  The veteran's claim should then be 
reviewed in light of all additional 
evidence received since the September 
2001 supplemental statement of the case.  
If the benefit sought remains denied, the 
RO should issue an appropriate 
supplemental statement of the case.  The 
veteran and his representative should 
have the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to assist the veteran in the 
development of his claim, and to ensure compliance with the 
requirements of VCAA in keeping with the holdings of the 
Federal Circuit in DAV and PVA, supra.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



